

	

		II

		109th CONGRESS

		1st Session

		S. 972

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To designate the Albuquerque Indian Health

		  Center as a critical access facility and to provide funds for that

		  Center.

	

	

		1.Short titleThis Act may be cited as the

			 Albuquerque Indian Health Center Act

			 of 2005.

		2.Critical access

			 facility funding

			(a)Definition of

			 critical access facilityIn

			 this section, the term critical access facility means a

			 comprehensive ambulatory care center that provides services on a regional basis

			 to Native Americans in Albuquerque, New Mexico, and surrounding areas.

			(b)DesignationThe Albuquerque Indian Health Center (also

			 known as the Albuquerque Indian Hospital) is designated as a

			 critical access facility.

			(c)Operations

				(1)In

			 generalThe Secretary of

			 Health and Human Services, acting through the Indian Health Service, shall

			 provide funds made available under subsection (d) to the Albuquerque Indian

			 Health Center to carry out the operations of that Health Center.

				(2)Self-determination

			 contractsThe funds

			 transferred under paragraph (1) shall not be distributed to any Indian tribe

			 under section 102 of the Indian Self-Determination and Education Assistance Act

			 (25 U.S.C. 450f).

				(d)Funding

				(1)In

			 generalOn October 1, 2005,

			 out of any funds in the Treasury not otherwise appropriated, the Secretary of

			 the Treasury shall transfer to the Secretary of Health and Human Services to

			 carry out this section $8,000,000, to remain available until expended.

				(2)Receipt and

			 acceptanceThe Secretary

			 shall be entitled to receive, shall accept, and shall use to carry out this

			 section the funds transferred under paragraph (1), without further

			 appropriation.

				

